Case 12-30353    Doc 128   Filed 12/02/19       Entered 12/02/19 14:09:37   Page 1 of 16



                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                              NEW HAVEN DIVISION


IN RE:                                :                 Case No.: 12-30353 (AMN)
         BENSON A. SNAIDER and        :
         MARSHA LEVITT SNAIDER,       :
                   Debtors            :                 Chapter 7
                                      :
                                      :
         BENSON A. SNAIDER            :
                    Movant            :
         v.                           :
                                      :
         STATE OF CONNECTICUT CLIENT  :
         SECURITY FUND COMMITTEE,     :
         STATE OF CONNECTICUT         :
         DEPARTMENT OF ADMINISTRATIVE :
         SERVICES, and ACCOUNT        :
         CONTROL TECHNOLOGY, INC.     :
                    Respondents       :
                                      :                 RE: ECF 94

                   MEMORANDUM OF DECISION AND ORDER
          DENYING MOTION FOR CONTEMPT OF DISCHARGE INJUNCTION

                                 APPEARANCES

Movant:                                          Respondents:

Benson A. Snaider                                Denise S. Mondell
597C Sioux Lane                                  Assistant Attorney General
Stratford, CT 06614                              State of Connecticut
   Proceeding Pro Se                             55 Elm Street P.O. Box 120
                                                 Hartford, CT 06141-0120
                                                    For Department of Admin. Services

                                                 Daniel P. Elliot
                                                 Barclay Damon, LLP
                                                 645 Long Wharf Drive 9th Floor
                                                 New Haven, CT 06511
                                                    For Account Control Technology, Inc.



                                            1
Case 12-30353         Doc 128      Filed 12/02/19         Entered 12/02/19 14:09:37           Page 2 of 16



         Before the court is the question of whether a restitution order entered in a state

criminal proceeding is a dischargeable obligation under 11 U.S.C. § 523(a)(7). If so,

Benson Snaider (the “Debtor”) asks the court to hold in contempt the State of Connecticut

Client Security Fund Committee (the “Client Security Fund”), the State of Connecticut

Department of Administrative Services (the “Department of Administrative Services”), and

Account Control Technology, Inc. (“ACT”) 1 (the “Respondents,” collectively) for

attempting to enforce a restitution order (the “Restitution Order”) entered against the

Debtor in violation of the discharge injunction set forth in 11 U.S.C. § 524. See, ECF No.

94. On August 23, 2018, the court reopened the Debtor’s case 2 to consider the merits of

his position.     ECF No. 105.          Because I conclude the Restitution Order is a non-

dischargeable obligation, the Debtor is not entitled to relief.

    I.      JURISDICTION AND NATURE OF PROCEEDING

         The United States District Court for the District of Connecticut has jurisdiction over

this case by virtue of 28 U.S.C. § 1334(b). This court derives its authority to hear and

determine this matter on reference from the District Court for the District of Connecticut

pursuant to 28 U.S.C. §§ 157(a), (b)(1), and the District Court's General Order of

Reference dated September 21, 1984. This is a “core proceeding” pursuant to 28 U.S.C.

§§ 157(b)(2)(A) and (I). This memorandum constitutes the court’s findings of fact and

conclusions of law pursuant to Rule 52(a) of the Federal Rules of Civil Procedure,



1       ACT is a private collections agency retained by the Department of Administrative Services. ECF
No. 100.
2       Pursuant to 11 U.S.C. § 350(b), a case may be reopened to “accord relief to the debtor.” 11 U.S.C.
§ 350(b). Fed.R.Bankr.P. 4007 provides, “A debtor or any creditor may file a complaint to obtain a
determination of the dischargeability of any debt.” Fed.R.Bankr.P. 4007(a). Regarding timing, “A complaint
other than under § 523(c) may be filed at any time. A case may be reopened without payment of an
additional filing fee for the purpose of filing a complaint to obtain a determination under this rule.” Fed.R.
Bankr. P. 4007(b).
                                                      2
Case 12-30353       Doc 128    Filed 12/02/19       Entered 12/02/19 14:09:37   Page 3 of 16



applicable in this proceeding pursuant to Rules 7052 and 9014(c) of the Federal Rules of

Bankruptcy Procedure.

   II.      FACTUAL BACKGROUND – UNDISPUTED FACTS

         The following facts are undisputed.

         Long ago, the Debtor represented Minchin Buick, Inc., (“Minchin”) as its attorney

in an eminent domain proceeding (the “Eminent Domain Case”) against the City of

Stamford.     ECF No. 109 ¶¶ 2, 3.       The City of Stamford initially offered Minchin

$800,000.00 for a condemned piece of property, and that amount was deposited in the

Debtor’s client fund account until the case’s resolution. ECF No. 109 ¶ 3. After seven

years of litigation and a four-day trial in 2011, the Debtor obtained an award of

$1,143,360.00 for Minchin, plus costs and pre-judgment interest, and earned a

contingency fee of $273,860.33. ECF No. 109 ¶ 4. On July 6, 2011, the Debtor delivered

to Minchin a check in the amount of $469,553.53—the difference between the award of

$1,143,360.00 and the $800,000.00 already received—but he no longer possessed the

$800,000.00. ECF No. 109 ¶ 5.

         In November of 2011, Minchin sued the Debtor in the Connecticut Superior Court

for recovery of the $800,000.00 (the “Civil Case”); during the same month, the Debtor

was charged with first-degree larceny (the “Criminal Case”) in connection with the missing

funds. ECF No. 109 ¶¶ 6, 14. On February 16, 2012 (the “Petition Date”), amid the

ongoing Civil and Criminal Cases, the Debtor and his wife jointly filed the instant Chapter

7 bankruptcy case (the “Bankruptcy Case”) and listed an $800,000.00 debt to Minchin in

their bankruptcy schedules. ECF No. 109 ¶ 1; see also ECF No. 1.




                                                3
Case 12-30353         Doc 128      Filed 12/02/19         Entered 12/02/19 14:09:37           Page 4 of 16



        Two months later, on April 11, 2012, the Debtor pleaded guilty in the Criminal

Case. ECF No. 109 ¶ 15. On the same date, Judge Richard F. Comerford of the

Connecticut Superior Court imposed a five-year suspended sentence and five years’

probation and ordered the Debtor to pay restitution in an unspecified amount for Minchin’s

lost out-of-pocket expenses. ECF No. 109 ¶ 15. On May 21, 2012, Minchin filed a claim

for reimbursement with the Client Security Fund, a respondent here. 3 ECF No. 109 ¶ 7.

Due to an unresolved question of whether the Debtor was entitled to attorney’s fees for

his efforts in the Eminent Domain Case, the Client Security Fund did not reimburse

Minchin’s claim at that time. ECF No. 109 ¶ 13.

        On May 30, 2012, the Debtor received a discharge in the Bankruptcy Case without

objection. ECF No. 109 ¶ 10. On November 28, 2012, counsel for the Debtor filed a

notice of bankruptcy discharge in the Civil Case. ECF No. 109 ¶ 12. On January 13,

2013, Minchin ended the Civil Case and instead filed a “Motion for Determination of

Restitution” in the Criminal Case on February 26, 2013. ECF No. 109 ¶ 16. At a hearing

on Minchin’s motion held April 8, 2013, Judge Gary White raised jurisdictional and

standing concerns and marked the motion off. 4 ECF No. 109-5.

        On May 15, 2013, the Court Support Services Division, Office of Adult Probation

filed a motion for modification in the Criminal Case to clarify the restitution amount owed

by the Debtor. ECF No. 109 ¶ 18. During a hearing on July 29, 2013, Judge Comerford



3       Pursuant to authority granted by Conn. Gen. Stat. § 51-81d(a), the rules of the Connecticut Superior
Court provide for the establishment of the Client Security Fund “to reimburse claims for losses caused by
the dishonest conduct of attorneys admitted to the practice of law in this state and incurred in the course of
an attorney-client relationship.” Conn. Gen. Stat. § 51-81d(a)(1)(A).
4       To “mark a motion off” is a term of art used in Connecticut state court meaning to defer
consideration of a motion to a later date, if at all. See Short Calendar and the Marking Process Quick
Reference Guide, https://www.jud.ct.gov/external/super/E-Services/efile/shortcal_quickref.pdf (last visited
Nov. 15, 2019).
                                                      4
Case 12-30353        Doc 128      Filed 12/02/19        Entered 12/02/19 14:09:37          Page 5 of 16



fixed restitution at $536,000.00. 5 ECF No. 109 ¶ 19. On September 12, 2013, the Client

Security Fund paid Minchin $536,000.00. ECF No. 109 ¶ 20.

        On July 14, 2014, Minchin received a dividend of $18,705.12 from the bankruptcy

estate, and the Bankruptcy Case closed on August 29, 2014. 6 ECF No. 109 ¶¶ 23, 24.

        On June 23, 2015, the Connecticut Support Services Division notified the Debtor

of his obligation to begin making monthly payments of $29,777.78 toward full repayment

of the $536,000.00 restitution amount by January 11, 2017. ECF No. 109 ¶ 25. Almost

two years later, the Debtor appeared before Judge White on April 20, 2017, at a probation

violation hearing in the Criminal Case to address the Debtor’s failure to make restitution

payments. ECF No. 109 ¶¶ 26, 27. During the hearing, Judge White terminated the

Debtor’s probation, contingent on payment of $2,000.00 to Court Support Services

Division, Office of Adult Probation. ECF No. 109 ¶ 28. On the same date, pursuant to

Conn. Gen. Stat. § 53-a-28, Judge White issued a written restitution order in the Criminal

Case (the “Restitution Order”), payable to the Client Security Fund. ECF No. 109 ¶ 29.

        On May 10, 2017, the Department of Administrative Services—one of the

respondents—demanded payment of the $536,000.00 on behalf of the Client Security

Fund based on the Restitution Order. ECF No. 109 ¶ 32.




5        Judge Comerford reached the $536,000.00 sum by reducing the $800,000.00 amount of
embezzled funds by $130,000.00 of restitution already paid pursuant to a pre-judgment attachment and
$134,000.00 in attorney’s fees earned by the Debtor. ECF No. 109 ¶ 19.
6        Minchin initially filed a proof of claim for $670,000.00. ECF No. 109 ¶ 11. The Chapter 7 Trustee
later objected to the proof of claim amount after the $536,000.00 figure was set in the Criminal Case. ECF
No. 109 ¶ 21. On April 9, 2014, this court sustained the Trustee’s objection and allowed Minchin’s claim in
the amount of $536,000.00, plus $45,000.00 paid to the Trustee by Minchin under a settlement agreement
in a related adversary proceeding. ECF No. 109 ¶ 22.
                                                    5
Case 12-30353         Doc 128      Filed 12/02/19        Entered 12/02/19 14:09:37          Page 6 of 16




    III.      ADDITIONAL PROCEDURAL HISTORY

           Four months after the demand of payment, on September 19, 2017, the Debtor

filed a complaint in the United States District Court for the District of Connecticut against

the Respondents. 7 Case No. 3:17-CV-01564, Dkt. No. 1. On November 19, 2017, the

Debtor amended his complaint, asserting a violation of the discharge injunction and the

unenforceability of the Restitution Order. Case No. 3:17-CV-01564, Dkt. No. 20. On

January 3, 2018, the Client Security Fund and the Department of Administrative Services

filed a motion to dismiss the amended complaint; ACT separately moved to dismiss the

amended complaint on the same date. Case No. 3:17-CV-01564, Dkt. Nos. 33, 35.

           On June 6, 2018, United States District Judge Janet C. Hall dismissed the Debtor’s

claims for lack of subject matter jurisdiction. See, Snaider v. Account Control Tech., Inc.,

No. 3:17-CV-1564 (JCH), 2018 WL 2725447 (D. Conn. June 6, 2018). Judge Hall

concluded the bankruptcy court was the appropriate forum for determining whether the

Respondents had violated the discharge injunction and dismissed the Debtor’s claim

about the state court Restitution Order’s alleged unenforceability on Rooker-Feldman

grounds. Snaider, 2018 WL 2725447 at *4–9.

           On July 11, 2018, the Debtor returned to this court and filed the instant motion

seeking to reopen the Bankruptcy Case and seeking sanctions against the Respondents

for violations of the discharge injunction. 8 ECF No. 94. On July 30, 2018, the Client



7       Facts relating to the District Court proceeding are not included in the parties’ Joint Statement of
Undisputed Facts, filed at ECF No. 109. Nonetheless, for clarity and completeness, this court takes judicial
notice of the docket in Case No. 3:17-CV-01564 pursuant to F.R.E. 201.
8       The Debtor’s first attempt to file a motion to reopen, ECF No. 90, failed to follow the contested
matter procedure as established by local rule. See, D. Conn. Bankr. L. R. 9014-1.
                                                     6
Case 12-30353         Doc 128       Filed 12/02/19        Entered 12/02/19 14:09:37            Page 7 of 16



Security Fund and the Department of Administrative Services filed an objection to the

Debtor’s motion. ECF No. 96. On August 1, 2018, ACT filed an objection. ECF. No. 100.

The Debtor filed a reply to the objections on August 14, 2018. ECF No. 103.

          On August 22, 2018, this court held a hearing on the Debtor’s motion to reopen.

Following the hearing, the court granted the Debtor’s motion for the limited purpose of

adjudicating the alleged violation of the discharge injunction set forth in § 524 of the

Bankruptcy Code. ECF No. 105. The court ordered statements of disputed facts, as well

as briefing on the following: (1) the applicability to the facts present here of Kelly v.

Robinson, 479 U.S. 36 (1986), and its progeny; (2) the relevance of the timing of the

Restitution Order, the initiation of the Bankruptcy Case, and the bankruptcy discharge to

the relief sought by the Debtor; and (3) any additional arguments in support of the parties’

respective positions. ECF No. 107.

    IV.      DISCUSSION

          Consistent with his arguments before the District Court and his assertions during

the August 23, 2018 hearing, the Debtor now asks this court to conclude the Restitution

Order constitutes a discharged debt, now unenforceable against him. ECF Nos. 94, 112.

Alternatively, the Debtor proposes the Restitution Order is an invalid “abuse of process.”

ECF Nos. 94, 112. I have considered both arguments and, for the reasons developed

below, both are unavailing. 9




9      An interesting issue the parties find immaterial is the effect, if any, of the post-Petition Date guilty
plea on the dischargeability of the Restitution Order. Because this decision ultimately rests on other
grounds, the court need not address the question of timing.
                                                      7
Case 12-30353      Doc 128     Filed 12/02/19       Entered 12/02/19 14:09:37      Page 8 of 16



   1. Dischargeablity of a State Criminal Restitution Order

       The bankruptcy discharge secures a debtor’s “fresh start” by enjoining “the

commencement or continuation of an action . . . to collect, recover or offset any such debt

as a personal liability of the debtor.” 11 U.S.C. § 524(a)(2); see, Marrama v. Citizens

Bank of Mass., 549 U.S. 365, 381 (2007)(“[T]he Bankruptcy Code is intended to give a

“fresh start” to the ‘honest but unfortunate debtor.’”). A bankruptcy court “may hold a

creditor in civil contempt for violating a discharge order if there is no fair ground of doubt

as to whether the order barred the creditor's conduct.” Taggart v. Lorenzen, 139 S.Ct.

1795, 1799 (2019)(emphasis in original); see also, In re Sanchez, 941 F.3d 625, 628 (2d

Cir. 2019)(per curiam)(holding “that bankruptcy courts, like Article III courts, possess

inherent sanctioning powers”).

       In a bankruptcy proceeding under Chapter 7 of the Bankruptcy Code, an order of

discharge “discharges the debtor from all debts that arose before the date of the

bankruptcy filing.” 11 U.S.C. § 727(b). However, certain debts are not discharged,

including “any debt . . . (7) to the extent such debt is for a fine, penalty or forfeiture payable

to and for the benefit of a governmental unit, and is not compensation for actual pecuniary

loss. . . .” 11 U.S.C. § 523(a).

       Presently, the Debtor argues the Restitution Order is “compensation for actual

pecuniary loss” sustained by Minchin and therefore is not within the ambit of § 523(a)(7).

In response, the Respondents rely on the Supreme Court’s decision in Kelly v. Robinson,

479 U.S. 36 (1986).

       In Kelly, the Supreme Court considered whether a discharged Chapter 7 debtor

continued to be liable for the balance of a pre-bankruptcy restitution order entered in a


                                                8
Case 12-30353       Doc 128   Filed 12/02/19       Entered 12/02/19 14:09:37   Page 9 of 16



state criminal proceeding. Kelly, 479 U.S. at 38–40. The Supreme Court held the

restitution order non-dischargeable, stating, “we hold that § 523(a)(7) preserves from

discharge any condition a state criminal court imposes as part of a criminal sentence.”

Kelly, 479 U.S. at 50. In reaching its holding, the Kelly Court examined the pre-1978

“established judicial exception to discharge for criminal sentences”; the nature and

purpose of restitution; and its own “deep conviction that federal bankruptcy courts should

not invalidate the results of state criminal proceedings.” Kelly, 479 U.S. at 46–53. Though

restitution may “resemble a judgment ‘for the benefit of' the victim,” the Court observed

that restitution “is concerned not only with punishing the offender, but also with

rehabilitating him.” Kelly, 479 U.S. at 52. Because restitution furthers a state’s penal

goals, it is both “for the benefit of a governmental unit” and distinct from “compensation

for actual pecuniary loss.” Kelly, 479 U.S. at 52–53 (“The criminal justice system is not

operated primarily for the benefit of victims, but for the benefit of society as a whole.”);

see also, Mills v. Caisse (In re Caisse), 568 B.R. 6, 17 (Bankr. S.D.N.Y. 2017)(“In short,

a criminal judgment that includes restitution is always for the benefit of a governmental

unit because it vindicates the governmental unit's interest in the punishment and the

rehabilitation of the defendant.”).

       While the Debtor’s argument centers around his contention that the Restitution

Order reflects compensation for the actual pecuniary loss sustained by Minchin, Kelly

explicitly rejects the idea that restitution is compensation for the victim. Restitution “may

be calculated by reference to the amount of harm the offender has caused,” but it does

not follow that restitution is compensation for pecuniary loss. Kelly, 479 U.S. at 52. Kelly

further explains:


                                               9
Case 12-30353    Doc 128     Filed 12/02/19    Entered 12/02/19 14:09:37      Page 10 of 16



       Although restitution does resemble a judgment “for the benefit of” the victim,
       the context in which it is imposed undermines that conclusion. The victim
       has no control over the amount of restitution awarded or over the decision
       to award restitution. Moreover, the decision to impose restitution generally
       does not turn on the victim's injury, but on the penal goals of the State and
       the situation of the defendant.

Kelly, 479 U.S. at 52.

       Subsequent case law has not restricted Kelly’s straightforward holding. In this

Circuit, the Bankruptcy Court for the Eastern District of New York has observed,

“Kelly and its progeny make it abundantly clear that in general, restitution orders as a

class are excepted from discharge.” U.S. v. Gelb (In re Gelb), 187 B.R. 87, 92 (Bankr.

E.D.N.Y. 1995); see also, Grant v. U.S. Dep’t of Defense (In re Grant), No. 16-02019

(JJT), 2017 WL 2960206 at *5 (Bankr. D. Conn. July 10, 2017)(“A fine or condition

imposed as part of the penal purpose of a criminal sentence is nondischargeable.”); State

of Connecticut Dep’t of Labor v. Davis (In re Davis), No 15-03009 (JAM), 2017 WL

1200921 at *7 (Bankr. D. Conn. Mar. 30, 2017) (“Kelly stands for the proposition that

obligations that are primarily penal in nature are excepted from discharge, regardless of

whether the obligation is labeled a ‘fine, penalty, or forfeiture.’”). More recently, the

Bankruptcy Court for the Southern District of New York rejected a debtor’s argument that

a restitution order was dischargeable as compensation for actual pecuniary loss

sustained through a debtor-operated Ponzi scheme. Caisse, 568 B.R. at 18–19. In a

thorough opinion, the Caisse court noted the “continuing vitality of Kelly's broad holding”

due to Congress’s legislative inaction and emphasized that, in Kelly, “the Supreme Court

‘went out of its way . . . to stress that it posed no serious threat to criminal restitution

orders imposed by a state.'” Caisse, 568 B.R. at 18–19 (quoting In re Thompson, 418

F.3d 362, 366 (3d Cir. 2005)).

                                              10
Case 12-30353     Doc 128    Filed 12/02/19    Entered 12/02/19 14:09:37      Page 11 of 16



       The Kelly Court’s emphasis on the rehabilitative aims of restitution is consistent

with Connecticut law. As articulated by the Connecticut Supreme Court, “[r]estitution

simply serves the state's rehabilitative interest in having a defendant take responsibility

for his conduct through the act of making the victim whole.” State v. Silas S., 301 Conn.

684, 693 (Conn. 2011) (quoting State v. Fowlkes, 283 Conn. 735, 744 (Conn. 2007)); see

also, State v. Pieger, 240 Conn. 639, 650 (Conn. 1997)(quoting Kelly’s observation that

restitution is “an effective rehabilitative penalty because it forces the defendant to

confront, in concrete terms, the harm his actions have caused”).

       The Debtor nonetheless argues that courts have interpreted Kelly as “pertaining

only to restitution orders imposed as a criminal penalty or fine payable to a governmental

agency and not imposed as compensation to the crime victim for loss due to criminal

activity.” ECF No. 112. In support of his position, the Debtor cites the following cases:

Hughes v. Sanders, 469 F.3d 475 (6th Cir. 2006); Matter of Towers, 162 F.3d 952 (7th

Cir. 1998); Scheer v. State Bar of California (In re Scheer), 819 F.3d 1206 (9th Cir. 2016);

In re Rashid, 210 F.3d 201 (3d Cir. 2000); and Heitmanis v. Rayes (In re Rayes), 496

B.R. 449 (Bankr. E.D. Mich. 2013). None of the cases cited originate in the Second

Circuit, and as ACT rightly points out, each is inapposite.

       The Sixth Circuit decision Hughes v. Sanders and the Seventh Circuit decision

Matter of Towers both address restitution orders entered in civil proceedings. Hughes

concerned a civil sanction issued to discipline a party for non-criminal litigation conduct,

to be paid to a private litigant for damages, litigation costs, and attorney’s fees. Hughes,

469 F.3d at 479. In Towers, the Seventh Circuit Court of Appeals considered a restitution

order resulting from a civil suit brought by the Illinois Attorney General under the Illinois


                                              11
Case 12-30353     Doc 128     Filed 12/02/19    Entered 12/02/19 14:09:37       Page 12 of 16



Consumer Fraud and Deceptive Business Practices Act. Towers, 162 F.3d at 953.

Because the order intended the restitution to be paid to the victims of the consumer fraud,

the Towers court could not find that “any governmental unit receives a financial benefit

from the restitution” as ordered, and the court held the civil restitution order dischargeable.

Towers, 162 F.3d at 956. Significantly, neither decision disputes Kelly’s applicability to

criminal restitution orders. See, Hughes, 469 F.3d at 478 (“Kelly applies narrowly to

criminal restitution payable to a governmental unit.”); Towers, 162 F.3d at 954

(“Kelly dealt with a criminal restitution order, and as we have mentioned its animating

concern was limited to criminal cases.”).

       In Scheer v. State Bar of California, the Court of Appeals for the Ninth Circuit faced

facts superficially resembling those here. In Scheer, the debtor—an attorney—failed to

return an unearned retainer to a former client. Scheer, 819 F.3d at 1208. Then, unlike

here, the matter proceeded to California-mandated attorney fee arbitration, and the

arbitrator ordered repayment of the fees. Scheer, 819 F.3d at 1208. When the debtor

failed to comply, the President Arbitrator sued the debtor in state bar court, resulting in

an order suspending the debtor’s law license until she returned the unearned fees.

Scheer, 819 F.3d at 1208. The Ninth Circuit Court of Appeals ultimately held that the

arbitration award was a dischargeable obligation constituting compensation for actual

loss. Scheer, 819 F.3d at 1211. In distinguishing Kelly, the court concluded that the

“unique concerns of state criminal proceedings and . . . pre-Bankruptcy Code practices”

motivating the Kelly decision were not present. Scheer, 819 F.3d at 1211.

       The Debtor also cites In re Rashid, where the Third Circuit Court of Appeals held

a federal restitution order dischargeable because it did not implicate the federalism


                                               12
Case 12-30353        Doc 128       Filed 12/02/19       Entered 12/02/19 14:09:37             Page 13 of 16



concerns contemplated in Kelly. Rashid, 210 F.3d at 207–08. Insofar as it involves a

federal restitution order, Rashid has limited applicability here, especially considering In re

Thompson, 418 F.3d 363 (3d Cir. 2005), where the Third Circuit Court of Appeals relied

on Kelly to hold a state criminal restitution order non-dischargeable. See, Thompson,

418 F.3d at 368 (“Notwithstanding that in practical terms Thompson's restitution

payments are “payable to” [the victim], Kelly dictates that we not interfere with New

Jersey’s criminal restitution order.”).

        Debtor’s substantive argument 10 relies most heavily on Heitmanis v. Rayes, where

the Bankruptcy Court for the Eastern District of Michigan concluded a state criminal

restitution order was dischargeable based on the intended distribution of the payments to

the victim, rather than a governmental unit. Rayes, 496 B.R. at 453–55. The Rayes court

found Kelly’s holding to be “materially and unnecessarily beyond its facts, and to that

extent at least, [it] may well be seen as dicta.” Rayes, 496 B.R. at 454.

        Addressing the Rayes decision and its mention of dicta, the Bankruptcy Court for

the Southern District of New York observed in the Caisse decision, “[w]e are to give great

weight to the Supreme Court's considered dicta in limning the breadth of situations its

decisions govern.” Caisse, 568 B.R. at 19 (alteration in original)(quoting Thompson, 418

F.3d at 366). Moreover, as additionally noted in Caisse, the District Court for the Eastern

District of Michigan later disregarded the Rayes holding. As the Caisse court explains:

        The Rayes court's reasoning was rejected three years later by its own
        District Court in Auto-Owners Ins. Co. v. Smith (In re Smith), 547 B.R. 774
        (E.D. Mich. 2016). There, the debtor pleaded guilty to assault and battery
        arising from a “road rage” incident. The criminal judgment included a

10      Specifically, the Debtor argues, “For all the dicta of the Court in Kelly the holding boils down to the
Court's conclusion that “the relevant portion of § 523(a)(7) protects from discharge any debt to the extent
such debt is for a fine, penalty, or forfeiture payable to and for the benefit to and for the benefit of a
governmental unit, and is not compensation for actual pecuniary loss.’” ECF No. 112 (emphasis in original).
                                                     13
Case 12-30353        Doc 128      Filed 12/02/19       Entered 12/02/19 14:09:37           Page 14 of 16



        restitution order payable to the county clerk, who would in turn distribute
        funds to the victim and her insurer as compensation for losses they had
        incurred. The debtor filed for bankruptcy and sought a declaration that the
        restitution judgment was discharged. The Bankruptcy Court denied the
        insurer's motion for summary judgment because the judgment was not
        payable for the benefit of a governmental unit and was compensation for a
        pecuniary loss.

                The District Court reversed. After reviewing the Kelly decision and
        its grounding in the historic judicial exception to discharging criminal
        restitution and the principles of federalism, the District Court first concluded
        that Hughes v. Sanders was “neither applicable nor instructive” because it
        dealt with civil rather than criminal restitution. Furthermore, under Kelly, a
        state criminal restitution judgment is not dischargeable even if it is ultimately
        payable to a non-governmental victim and is intended to compensate the
        victim for her pecuniary loss. Kelly means that all state criminal restitution
        judgments are non-dischargeable. See [Smith], 547 B.R. at 779; accord
        Colton v. Verola (In re Verola), 446 F.3d 1206, 1209 (11th Cir. 2006), cert.
        denied, 549 U.S. 885 (2006); [In re] Sokal, 170 B.R. [556,] 559 (“The import
        of Kelly v. Robinson is that the Bankruptcy Code's dischargeability
        provisions are not intended to interfere with state criminal sentencing
        procedures. Judgments of restitution, regardless of how they are
        computed, are penal and dischargeable under 11 U.S.C. § 523(a)(7).”).

Caisse, 568 B.R. at 18 (some internal citations omitted).

        In sum, I am not persuaded by the authority cited by the Debtor that Kelly does not

control the outcome here.            None of the decisions cast doubt on Kelly’s enduring

applicability to state criminal restitution orders; instead, each found Kelly’s underpinnings

unrelated to civil proceedings, attorney fee arbitration proceedings, 11 and federal criminal

proceedings, respectively. Regarding Rayes, the Bankruptcy Court for the Southern

District of New York’s analysis in Caisse is more aligned with the Kelly decision and the

consensus reached by Kelly’s progeny. The fact remains that a state criminal court


11       Notably, two bankruptcy courts have concluded that an order of restitution entered in an attorney
disciplinary proceeding in favor of a client security fund is a non-dischargeable obligation. See, Comm. of
Va. ex rel. Va. State Bar v. Young (In re Young), 577 B.R. 227, 232 (Bankr. W.D.Va. 2017)(holding that
debt owed to Virginia State Bar in the amount paid out of Virginia State Bar Client Protection Fund to the
debtor’s former clients was non-dischargeable); Supreme Court of Ohio v. Bertche (In re Bertche), 261 B.R.
436, 438–39 (Bankr. S.D. Ohio 2000)(“[T]his Court concludes that the obligations to reimburse the Clients'
Security Fund . . . [is] nondischargeable under § 523(a)(7) as the statute is broadly construed in Kelly.”).
                                                    14
Case 12-30353        Doc 128      Filed 12/02/19       Entered 12/02/19 14:09:37           Page 15 of 16



ordered the Debtor to pay restitution after he pleaded guilty to the crime of larceny. 12

Under Kelly, restitution is not compensation for actual pecuniary loss, irrespective of how

the restitution amount is calculated. The Debtor’s argument in this respect is meritless.

    2. The Debtor’s Attacks on the Restitution Order

        The Debtor raises two additional contentions about the Restitution Order’s

dischargeability. First, the Debtor asserts that the Restitution Order cannot have the

effect of restitution because the amount fixed did not consider the Debtor’s ability to pay,

as required by Conn. Gen. Stat. § 53a-30(a). The Debtor alternatively posits that the

Restitution Order is invalid because (a) his sentence was complete at the time the

Restitution Order entered, and (b) the Restitution Order entered in favor of the Client

Security Fund, not the victim of the crime.

        The Debtor’s arguments about the invalidity of the Restitution Order mirror the

claims he raised before the District Court. See Snaider, 2018 WL 2725447 at *2, *4–5.

In dismissing the Debtor’s amended complaint, Judge Hall stated, “[T]o the extent that

[the Debtor's] claim under Count Two argues that the Restitution Order is invalid because

[the Client Security Fund] was not a victim or because the state court failed to hold an

evidentiary hearing or other criminal proceeding, that claim is dismissed with prejudice

under Rooker-Feldman.” 13 Snaider, 2018 WL 2725447 at *5. This court agrees and

additionally notes that at no point did the Debtor raise these purported flaws with the state



12       While the guilty plea and entry of the Restitution Order occurred after the Petition Date in this
case, I conclude Kelly would compel this result even had the events occurred pre-petition.
13       The Rooker-Feldman doctrine provides that a federal court lacks subject-matter jurisdiction over
the merits of final state court judgments. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
283–84 (2005)(holding that the Rooker-Feldman doctrine “is confined to . . . cases brought by state-court
losers complaining of injuries cause by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments”); see also Hoblock v. Albany
Cty Bd. Of Elections, 422 F.3d 77, 85 (2d Cir. 2005)(elaborating on Exxon Mobil).
                                                    15
Case 12-30353     Doc 128   Filed 12/02/19    Entered 12/02/19 14:09:37   Page 16 of 16



appellate court. The bankruptcy court cannot and will not conduct appellate review of

state court orders.

        I have considered all other arguments made by the Debtor and find them to be

without merit.

   V.      CONCLUSION

        For the reasons discussed above, and pursuant to 11 U.S.C. § 523(a)(7) and Kelly

v. Robinson, 479 U.S. 36 (1986), the Restitution Order is determined to be non-

dischargeable. No violation of the discharge injunction of 11 U.S.C. § 524 has occurred.

Accordingly, it is hereby

        ORDERED: Benson A. Snaider’s motion filed as ECF No. 94 is denied.

                               Dated on December 2, 2019, at New Haven, Connecticut.




                                             16
